                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Richmond Division

DOUGLAS WALTER CHILDS,

       Petitioner,

v.                                                                    Civil Action No. 3:19CV191

WARDEN,

       Respondent.

                                  MEMORANDUM OPINION

       On May 20, 2019, United States Postal Service returned a May 7, 2019 Memorandum

Order to the Court marked, "RETURN TO SENDER" and "NOT AT THIS ADDRESS." Since

that date, Petitioner has not contacted the Court to provide a current address. Petitioner's failure

to contact the Court and provide a current address indicates his lack of interest in prosecuting this

action. See Fed. R. Civ. P. 41(b). Accordingly, the action will be DISMISSED WITHOUT

PREJUDICE.

       An appropriate Order shall accompany this Memorandum Opinion.




                                                                      Isl
                                                     John A. Gibney, Jr.
Date: ':Jt>   /v[~    2/)l?                          United States District J
Richmond, Virginia'
